t c summary opinion united_states tax_court lazar simov kovachevich petitioner v commissioner of internal revenue respondent docket nos 4480-06s 4481-06s filed date lazar simov kovachevich pro_se patricia a rieggar for respondent dean special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’ sec_2002 and federal income taxes respectively with respect to petitioner’ sec_2002 taxable_year the issues for decision are whether petitioner is entitled to the following dollar_figure in dependency_exemption deductions a dollar_figure deduction for alimony and a dollar_figure casualty and theft_loss deduction with respect to petitioner’s taxable_year the issues for decision are whether petitioner is entitled to claim a dollar_figure loss and liable for a dollar_figure accuracy- related penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petitions were filed petitioner resided in flushing new york petitioner timely filed hi sec_2002 and federal_income_tax returns on hi sec_2002 tax_return petitioner claimed personal_exemption deductions for his two sons who were age sec_23 and sec_25 and full-time students attending european schools petitioner also respondent conceded that petitioner was entitled to a dollar_figure moving_expense_deduction for and that he did not receive dollar_figure as nonemployee compensation in claimed a dollar_figure alimony deduction for which he listed his sons’ social_security numbers in the area titled recipient’s ssn lastly petitioner claimed a dollar_figure casualty and theft_loss for which he attached a form_4684 casualties and thefts to his tax_return petitioner’s form_4684 listed the values of various personal and business properties that he alleges were damaged or stolen from his storage shed petitioner stored the items from on his return petitioner claimed a dollar_figure casualty and theft_loss for which he had handwritten pro_se in court proceedings similarly on his schedule c profit or loss from business he claimed the dollar_figure as a legal and professional services expense for which he had handwritten pro_se court three months for extraordinary writ to be filed in s co u s shall appear in tax_return discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 the burden will shift only if the taxpayer has complied with the substantiation requirements and has cooperated with the commissioner’s reasonable requests for witnesses information documents meetings and interviews sec_7491 petitioner has not alleged or proven that sec_7491 applies accordingly the burden remains on him to show that he is entitled to the claimed deductions a taxable_year i dependency_exemption deduction sec_151 in pertinent part allows a taxpayer to claim as a deduction the exemption_amount for each individual who is a dependent of the taxpayer as defined in sec_152 and who is the taxpayer’s child and satisfies certain age requirements in pertinent part sec_152 defines dependent to include the taxpayer’s son who either received or is treated as receiving over half of his support from the taxpayer for the calendar_year in which the taxpayer’s taxable_year begins sec_152 excepts from the definition of dependent any individual who is not a u s citizen or national unless the individual is a resident_of_the_united_states or of a country contiguous to the united_states the term resident of the the child has not attained the age of or is a student who has not attained the age of at the close of the calendar_year in which the taxable_year of taxpayer begins sec_151 united_states is defined as an individual who is a lawful permanent resident_of_the_united_states at any time during the calendar_year meets the substantial_presence_test ie present in the united_states at least days during the calendar_year and the total of the number of days that the individual was present during the calendar_year and the preceding years equals or exceed sec_183 days when multiplied by the applicable multiplier or makes a first-year election as prescribed by sec_7701 sec_7701 the court concludes that petitioner is not entitled to either dependency_exemption deduction the oldest son had already attained the age of before petitioner’ sec_2002 taxable_year began which excludes the son from the definition of a dependent petitioner merely testified that he thought that his younger son came to the united_states in the middle of the year or at the end of june after school petitioner did not establish the residency of his younger son to bring him within the definition of a dependent given the disposition of this issue on these elements we need not discuss the other elements accordingly respondent’s determination is sustained ii alimony deduction sec_215 allows a deduction for alimony paid during the taxable_year generally alimony is defined to include any payment in cash if the payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument the instrument does not designate the payment as a payment that is not includable in the recipient’s gross_income and not allowable as a deduction to the payor the payee and payor are not members of the same household at the time of payment and there is no liability to make any payments after the payee’s death sec_71 sec_215 because petitioner offered no evidence to show that the payments were made under_a_divorce_or_separation_instrument the payments do not constitute alimony and he is not entitled to the deduction see 66_tc_1058 66_tc_308 40_tc_57 given the disposition of this issue on this element we need not discuss the other elements accordingly respondent’s determination is sustained iii casualty_loss sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise with respect to individuals deductions for losses are limited to losses incurred_in_a_trade_or_business incurred in a transaction for profit or of property not connected with a trade_or_business or a transaction entered into for profit if the losses arise from fire storm shipwreck or other_casualty or from theft sec_165 in order for the loss to be deductible the loss must be evidenced by closed and completed transactions fixed by an identifiable_event and actually sustained during the taxable_period year see sec_1_165-1 income_tax regs case law has defined the term casualty to include an event that is due to some sudden unexpected or unusual cause similar in nature to a fire storm or shipwreck 54_f2d_537 2d cir affg 18_bta_674 see 198_f2d_46 8th cir revg 16_tc_1360 petitioner testified that his dollar_figure casualty and theft_loss deduction was for damages sustained to his personal and business properties from raccoons birds vandals and thieves on his form_4684 petitioner represented that the storage shed was built of wood material with a foot high opening all along the wall below the roof and that he had insisted that the owner close the opening of the wall but the owner never did petitioner testified that some of the damage was due to vandals in either or with respect to the vandalism the damages were not sustained in the taxable_year therefore they are not deductible generally a loss arising from theft is treated as sustained during the taxable_year in which the taxpayer discovers such loss see sec_165 sec_1_165-1 sec_1_165-8 income_tax regs the amount of the deductible loss is limited to the lower_of the fair_market_value of the property immediately before the theft reduced by its fair_market_value immediately after the theft ie zero or its adjusted_basis and if the property was used in a trade_or_business or for the production_of_income and the fair_market_value of the property immediately before the theft is less than its adjusted_basis then its adjusted_basis is treated as the amount of the loss see sec_1_165-7 sec_1_165-8 income_tax regs and with respect to property that is neither used in a trade_or_business nor for the production_of_income the amount of the loss is limited to that portion of the loss that is in excess of dollar_figure see sec_1_165-8 income_tax regs petitioner must establish inter alia both the existence of a theft and the amount of the claimed theft_loss see 40_tc_304 in his form_4684 petitioner failed to identify specifically the items of property that he alleges were stolen petitioner also failed to establish the year that he discovered the theft he merely stated in his form_4684 that probably somethings were stolen when his storage shed was vandalized in and at trial he merely testified that somebody took the big_number square feet of marble he had stored finally petitioner failed to prove the amount of his loss by establishing the lower_of the properties’ adjusted bases ie by receipts or their fair market values immediately before the loss therefore petitioner is not entitled to a deduction for a theft_loss generally damages resulting from animals and insects are not deductible because they occur not from a sudden event but rather gradually over time unless it can be shown that the destruction was occasioned by a sudden invasion that occurred in a relatively short time ie months or year cf rosenberg v commissioner supra pincite 120_f2d_253 2d cir affg 42_bta_206 120_f2d_244 9th cir the destruction of petitioner’s properties that was caused by animals’ entering the wall’s opening is not a type of sudden unexpected or unusual cause within the definition of a casualty without evidence to the contrary the court surmises that petitioner’s damages were not occasioned by a sudden invasion of raccoons and birds within a short_period of time but rather occurred gradually over time ie from additionally the damages resulting from the inadequacy of the structure are neither unexpected nor unusual therefore they are not deductible and accordingly respondent’s determination is sustained b taxable_year i dollar_figure loss in general a taxpayer’s loss of time or value of his time is not deductible as a casualty_loss or otherwise cf 67_tc_784 stating that in using a valuation method to compute a loss for purposes of sec_165 the value of a person’s loss of time cannot be included in the computation wilhelm v commissioner tcmemo_1991_513 disallowing a taxpayer’s time spent handling an estate from his net_operating_loss computation o’connor v commissioner tcmemo_1981_151 disallowing a taxpayer’s deduction for the uncompensated value of his time as a classroom expense and a job-related expense the disallowance of a claimed deduction arising from the taxpayer’s loss of time or the value thereof results from the fact that he has not included any amount in gross_income and therefore he has no tax_cost_basis in the item that he can deduct see 17_tc_14 petitioner testified that his itemized_deductions represented in part a dollar_figure casualty or damages for his time fighting crime and criminals and defending himself and his business pro_se in the courts against the government petitioner concluded that since attorneys are paid when they practice in the court he too should be similarly compensated or rewarded for his pro_se appearances petitioner is claiming a deduction for his loss of time or the value thereof and he is not entitled to it accordingly respondent’s determination is sustained ii accuracy-related_penalty initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of reasonable_cause substantial_authority or a similar provision id in pertinent part sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment that is attributable to negligence or disregard of the rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines the term negligence to include any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard to include any careless reckless or intentional disregard in interpreting sec_6662 this court has defined the term negligence as a ‘lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo and citing 731_f2d_1417 9th cir affg 79_tc_714 if a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances then there is a strong indication of negligence sec_1_6662-3 income_tax regs sec_6664 is an exception to the sec_6662 penalty no penalty is imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause therefor and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id the court concludes that respondent has met his burden of production and that petitioner failed to persuade us that the determination was in error the court finds that petitioner was negligent because he failed to make a reasonable attempt to ascertain the correctness of his deduction since he merely testified without more that he thought he should be compensated for his pro_se work in the courts somebody has to pay this it is damage it is a casualty because petitioner failed to make a reasonable attempt to ascertain the correctness of his deduction he cannot establish a reasonable_cause and good_faith defense accordingly respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent in docket no 4480-06s and decision will be entered under rule in docket no 4481-06s
